TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 22, 2021



                                      NO. 03-20-00375-CV


Appellants, Kevin Green and Amy Edwards, Individually and as Trustees of The Edwards
    Green Revocable Living Trust // Cross-Appellants, Villas on Town Lake Owners
  Association, Inc.; Steve Maitlen; Lora Herring; Geraldine White; Gary Johnson; and
                                     David Williams

                                                  v.

 Appellees, Villas on Town Lake Owners Association, Inc.; Steve Maitlen; Lora Herring;
Geraldine White; Gary Johnson; David Williams; and Austin Valuation Consultants, Ltd.
  // Cross-Appellees, Kevin Green and Amy Edwards, Individually and as Trustees of
                       The Edwards Green Revocable Living Trust




      APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED IN PART; DISMISSED IN PART --
                      OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on April 27, 2020. We dismiss this

cross-appeal for want of jurisdiction. Having otherwise reviewed the record and the parties’

arguments, the Court holds that there was no reversible error in the trial court’s judgment but that

there was error requiring correction. Therefore, the Court modifies the judgment to condition the

award of appellate attorney’s fees on the appellees/cross-appellants succeeding on appeal. The

Court affirms the judgment as modified. Each party shall bear their own costs relating to this

appeal, both in this Court and the court below.